UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JANESSA JORDAN-ROWELL,
                             Plaintiff,
                                                                      19-CV-7683 (CM)
                       -against-
                                                                  ORDER OF DISMISSAL
MERRILL EDGE,
                             Defendant.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this pro se action, for which the filing fees have been paid, alleging that

Defendant failed to close her cash management account. On September 23, 2019, the Court

granted Plaintiff leave to file an amended complaint that alleges facts demonstrating that this

Court has subject matter jurisdiction to consider her claims. (ECF No. 6.) On October 1, 2019,

Plaintiff filed an amended complaint, ECF No. 7, that is virtually identical to the initial

complaint, and thus fails to cure the deficiencies identified by the Court. For the reasons stated in

its September 23, 2019 order, the Court therefore dismisses the complaint for lack of subject

matter jurisdiction.

                                          CONCLUSION

       The Clerk of Court is directed to note service on the docket. Plaintiff has consented to

receive electronic service of Court filings. (ECF No. 2.)

       Plaintiff’s complaint is dismissed for lack of subject matter jurisdiction. See Fed. R. Civ.

P. 12(h)(3).
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   December 9, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 2
